DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed September 7, 2022 concerning the previous obviousness rejections have been fully considered and are persuasive. However, after further search and consideration, new/updated grounds of rejection are made in view of a newly discovered prior art reference (US 2013/0296673 A1 to Thaveeprungsriporn et al.).
	Additionally, the Examiner notes that the newly added limitations are also taught by the Lamego et al. reference cited by Applicant in the IDS filed September 8, 2022 (see FIG. 7 and Col. 9 line 57 through Col. 6 line 2) and by several other newly discovered references (although the rejections do not currently rely on these references); the relevant portions of these references are provided below, for Applicant’s review:
Martin ‘195: see e.g. Col. 9 lines 22-24: “the sequence of a red burst, a dark interval, an infrared burst and a further dark interval would constitute one switching cycle”
Nordstrom ‘446: see e.g. Para. 59: “one red and one infrared LED can be alternately turned on and off as follows: red LED on and infrared LED off, then both LEDs off, then red LED off and infrared LED on, then both LEDs off, then red LED on and infrared LED off, etc.”
Moon ‘389: see e.g. FIG. 20 showing 1ms spacing between interleaved red and IR emissions; also see Para. 71: “Ambient light, defined as AMBIENT(DC), is accounted for by measuring any radiation incident on the photodetector when neither the red or infrared LEDs are turned on (this occurs, for example, between current pulses that drive the respective LEDs, as shown in FIG. 20).”
Kalathil ‘247: see FIG. 3 and Para. 28: “To differentiate between the absorption and/or transmission of different lights, the pulse oximeter 100 may alternately turn a red light and an IR light on and off (i.e., pulses), such that when the red light is on, the light received at the detector 118 may be processed as red light (i.e., during the red pulse width period 158), and when the IR light is on, the light received at the detector 118 may be processed as IR light (i.e., during the IR pulse width period 160). Thus, the pulse oximeter 100 may sample during the red pulse width period 158 and the IR pulse width period 160 to produce a digitized signal which contains information of light intensity during each pulse width period 158 or 160. Further, the pulse oximeter 100 may also sample during the dark periods 162 and 164 between the pulse width period periods 158 and 160 to filter out DC content such as ambient light.”
Leschinsky ‘810: see Para. 32 (interleaved red and IR emission with periods in-between having no emission so that ambient light can be measured). 

Claim Objections
Claims 1, 9 and 21 are objected to because of the following informalities:  the use of “first frequency” and “second frequency” is confusing in this context because Applicant appears to be clearly referring to the wavelength of the light. Applicant’s own specification refers to “multi-wavelength” modulation (see e.g. Para. [0071]-[0074]) as opposed to multiple frequencies, and the prior art generally refers to the “wavelength” when distinguishing between e.g. red and IR light. Wavelength is inversely proportional to frequency, thus Applicant’s usage here isn’t necessarily improper per se, but the Examiner respectfully submits that referring to a “first wavelength” and “second wavelength” would be clearer in this context. Appropriate correction is required, absent a compelling reason or explanation to the contrary. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-10, 12, 15, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064356 A1 to Mendenhall et al. (hereinafter “Mendenhall”) in view of US 2007/0100218 A1 to Sweitzer et al. (hereinafter “Sweitzer”) in view of US 2013/0296673 A1 to Thaveeprungsriporn et al. (hereinafter “Thaveeprungsriporn”).
	Regarding Claims 1, 8, 20 and 22-24, Mendenhall teaches a monitoring device (20) comprising: 
an optical sensor within an enclosure of the monitoring device positioned adjacent an interior surface of a first side of the enclosure and comprising a first light source is operable to emit light towards a measurement site and a photodetector operable to receive light reflected from the measurement site when an exterior surface of the first side of the enclosure is attached to the measurement site of a first body part of a user (see pulse oximetry sensor 20 in FIG. 2 and Para. 43); 
a temperature sensor and operable to measure a temperature at the measurement site when the exterior surface of the first side of the enclosure is attached to the measurement site (see “temperature” in Para. 37 and “wherein the band further comprises a body temperature sensor” in claim 13); 
a first electrical contact sensor to be in contact with the measurement site when the exterior surface of the first side of the enclosure is attached to the measurement site (see e.g. inner electrode 14 in FIG. 1 and Para. 43); 
a second electrical contact sensor within the enclosure of the monitoring device and positioned adjacent a second surface of the enclosure, wherein the first and the second electrical contact sensors are operable to detect heart signals when the exterior surface of the first side of the enclosure is attached to the measurement site and a different second body part of the user contacts the second electrical contact sensor (see e.g. outer electrodes 18 and/or 16 in FIGS. 1-3, 6 and Paras. 43 and 45); and 
a wireless communication device operable to transmit signals received from the photodetector, the temperature sensors, and the first and/or second electrical contacts to a host device (see e.g. “wireless communications systems” in Para. 36 and “wireless communication systems such as wifi, Bluetooth, Bluetooth Low Energy, near-field RF, cellular, etc.” in Para. 39 and “mobile computing device 30 (e.g., smart phone, tablet, etc.) that can be linked to the ring 10 via wireless communication means and can be used by the patients or another person to interact with the system” in Para. 44).
	Mendenhall fails to teach:
	(1) an adhesive layer disposed over the exterior surface of the first side of the enclosure and having an adhesive surface operable to attach the monitoring device to the measurement site;
	(2) that the temperature sensor and first electrical contact sensor are “in the adhesive layer,” with the first electrical contact sensor having a first contact surface exposed from the adhesive layer and coplanar with the adhesive surface.
	(3) that the optical sensor comprises a second light source emitting a second light of a different frequency [wavelength in this context] towards the measurement site, wherein the first and second light are interleaved [claim 1], wherein the first light is red and the second light is infrared [claim 22], further comprising an inter-signal space between the emission of the first and second light [claim 23] wherein the inter-signal space is a predetermined period of time [claim 24]. 
	Concerning both (1) and (2) above, another reference, Sweitzer, teaches that various sensors can be combined into an adhesive skin patch (with an adhesive layer) for convenient attachment to a user’s skin (see generally FIG. 12 which shows a cross-sectional view of the device) including electrodes and/or a temperature sensor (see e.g. electrodes 45/46 in FIG. 12 as well as the discussion of temperature sensing in Para. 48; Para. 59 also specifies that electrodes could be used for measuring temperature). As seen in e.g. FIG. 12 of Sweitzer, the electrodes 45/46 and sensor 6 are shown to be within the adhesive layer 52, and specifically to be flush/coplanar with the adhesive layer 52 on the skin-contact side; this is also explicitly discussed in Para. 55. It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall to incorporate the various sensors into an adhesive patch and to position the sensors within the adhesive layer and coplanar with the layer, as taught by Swietzer, because it would advantageously allow for secure attachment to various body skin surfaces, which would be more versatile than a ring or bracelet-shaped sensor device since it could fit on a larger variety of skin locations, as well as avoid/reduce sizing constraints of a particular user (e.g. avoid situations in which a person’s finger is too large or too small to properly wear the ring-shaped device); also, the specific placement of the sensor(s) skin-contact surface(s) being flush with the adhesive layer would predictably provide optimal positioning for both the sensor(s) as well as the adhesive surface (since both surfaces would be able to fully contact the skin, which would not be possible if one were protruding relative to the other).
	Concerning (3) above, Thaveeprungsriporn teaches an analogous pulse oximetry device including both red and infrared emitters (see e.g. Para. 3 explaining why both wavelengths are used, and demonstrating that this was already known in the art), wherein the red and infrared light is emitted in an interleaved timing configuration with a predetermined inter-signal space in between each emission (see e.g. FIG. 9b and Para. [0130]; red and IR light are emitted in an interleaved/alternating fashion, with space 902 in between each emission). As explained in Paras. 124-130 (especially 130) the space 902 between emissions is useful at least because it reduces “crosstalk” issues between the red and IR emissions, and also because it allows the collection of ambient-only signal which is used to subtract out the ambient noise in the red and IR signals. As also explained in Para. 130, this overall configuration allows a simpler configuration (“This may be useful to a single path system whereby detection of the red and IR signals are performed using the same circuitry”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to further modify Mendenhall to include both red and IR light emissions interleaved with a predetermined spacing between each emission, as seen in Thaveeprungsriporn, because it would provide an enhanced pulse oximeter with the benefits discussed above. 

	Regarding Claim 2, see generally Paras. 36, 49 and 74 of Mendenhall.

	Regarding Claims 4 and 15, see e.g. FIGS. 3, 6 and Paras. 44-46 of Mendenhall (measurement site is the finger).
		
	Regarding Claim 9, in addition to the portions cited above for claim 1 (which contains many identical limitations to claim 9), additionally see Paras. 58 and FIGS. 19-20 and 28 of Mendenhall (data such as heart rate and associated EKG waveform trend over time, and/or oxygen saturation waveform/trend is calculated and displayed).

	Regarding Claim 10, see Para. 11 of Mendenhall (alerts and/or notifications based on values above or below thresholds).

	Regarding Claim 12, see e.g. FIGS. 19 and 28 (heart rate) and/or FIG. 20 of Mendenhall (oxygen saturation).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Sweitzer in view of Thaveeprungsriporn in view of US 2011/0066043 A1 to Banet et al. (hereinafter “Banet”).
	Regarding Claim 11, Mendenhall in view of Sweitzer in view of Thaveeprungsriporn teaches the invention of claim 10 for the reasons discussed above. However, Mendenhall fails to specifically teach that upper and lower limits can be set in a settings interface by a user. Another reference, Banet, teaches a similar diagnostic device in which a user may input upper and lower limits via a user interface for triggering vital signs alarms (see Para. 54). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Sweitzer in view of Thaveeprungsriporn to allow a user to input upper and lower limits via a user interface for triggering vital signs alarms because it would give the user and/or caregiver more specific control of the alarm thresholds based on the particular needs and medical situation/history of that particular patient. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Sweitzer in view of Thaveeprungsriporn in view of US 2016/0270740 A1 to Raisoni et al. (hereinafter “Raisoni”).
	Regarding Claims 17-18, Mendenhall in view of Sweitzer in view of Thaveeprungsriporn teaches the device of claim 10 as discussed above, but fails to specifically teach a screen to be displayed that enables the user to share the parameter and/or a report comprising analysis data of the waveform or trend of the parameter. However, another reference, Raisoni, teaches a similar diagnostic device which includes a reports screen and “share my data” screen that allows a user to share reports with other devices, such as reports of physiological data and/or trend graphs (see e.g. Paras. 363 and 366 of Raisoni). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Sweitzer in view of Thaveeprungsriporn to provide a screen to be displayed that enables the user to share the parameter and/or a report comprising analysis data of the waveform or trend of the parameter, as taught by Raisoni, because it would advantageously allow the user to share data with other parties who could use the data in beneficial ways, e.g. other doctors for consultations etc.

	Regarding Claim 19, see e.g. Mendenhall FIGS. 19 and 28 (heart rate) and/or FIG. 20 (oxygen saturation). In the combination with Raisoni above, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Mendenhall in view of Sweitzer in view of Thaveeprungsriporn in view of Raisoni to allow this data collected by Mendenhall to be shared in the same manner as discussed above with regard to claims 17-18 for the same benefits as discussed for those claims. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall in view of Sweitzer in view of Thaveeprungsriporn and further in view of US 2014/0031663 A1 to Gallego et al. (hereinafter “Gallego”).
	Regarding Claim 21, in addition to what was discussed concerning claims 1 and 22-24 above (which share many of the same limitations as claim 21), Sweitzer further discloses a removable tab covering the adhesive layer and which can activate the device upon peeling (see e.g. Para. 4: “that activates when the backing paper for its adhesive is peeled off …”). Additionally, Gallego teaches a similar diagnostic patch device including a removable tab that activates the device, which Gallego specifically teaches can either be accomplished using a peelable label or by providing a separate pull tab (see Paras. 61, 73-75). Accordingly, it would have been obvious to one of ordinary skill in the art as of applicant’s effective filing date to further modify Mendenhall in view of Sweitzer in view of Thaveeprungsriporn to further include a removable tab covering the adhesive because doing so would preserve the adhesive integrity and prevent adhering to unintended surfaces prior to use, and to also include a removable tab that activates the device, as seen in Gallego, because doing so would advantageously allow the device to save power prior to use and then be activated at the desired time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Lusted ‘646: see Para. 44, FIG. 6;
Eagon ‘845: see Abstract, FIG. 4;
Najarian ‘632: see Para. 33;
Burg ‘484: see Paras. 53, 156, FIG. 1;
Lusted ‘060: see generally all figures;
Zuckerman-Stark ‘614: see Paras. 33, 80, 95, 130, 139, 140-142;
US 2014/0221772 A1 to Wolloch et al.: see FIG. 7a (surfaces 601 and 109 are flush with each other); 
US 9,183,738 B1 to Allen, Sr. et al.: see Col. 10 lines 41-45: “The configuration of the carrier 114 places the adhesive-containing bottom surface of the flange 114b substantially flush with the skin-contacting bottom edge of the sensor unit 112. This aids in establishing and maintaining securing contact of the carrier 114 and sensor unit 112 to the skin.”
US 2013/0261422 A1 to Gilmore et al.: see Para. 18: “Each of the electrically conductive areas of the signal contacts may be formed from a sheet of electrically conductive, adhesive, cross-linked hydrophilic polymer gel in the shape of a rectangle with a bottom surface aligned in parallel and coplanar with a body-directed insulating adhesive substrate.”; also see Paras. 24-25 and claims 15-16;
US 2013/0197341 A1 to Grob et al.: see claim 2: “further comprising an adhesive layer having a second interface surface configured to contact and adhere to the subject's skin, the adhesive layer being positioned relative to the gel layer such that the first interface surface is flush with the second interface surface.”; also see claims 7 and 12;
Newly cited in this action:
Martin ‘195: see e.g. Col. 9 lines 22-24: “the sequence of a red burst, a dark interval, an infrared burst and a further dark interval would constitute one switching cycle”
Nordstrom ‘446: see e.g. Para. 59: “one red and one infrared LED can be alternately turned on and off as follows: red LED on and infrared LED off, then both LEDs off, then red LED off and infrared LED on, then both LEDs off, then red LED on and infrared LED off, etc.”
Moon ‘389: see e.g. FIG. 20 showing 1ms spacing between interleaved red and IR emissions; also see Para. 71: “Ambient light, defined as AMBIENT(DC), is accounted for by measuring any radiation incident on the photodetector when neither the red or infrared LEDs are turned on (this occurs, for example, between current pulses that drive the respective LEDs, as shown in FIG. 20).”
Kalathil ‘247: see FIG. 3 and Para. 28: “To differentiate between the absorption and/or transmission of different lights, the pulse oximeter 100 may alternately turn a red light and an IR light on and off (i.e., pulses), such that when the red light is on, the light received at the detector 118 may be processed as red light (i.e., during the red pulse width period 158), and when the IR light is on, the light received at the detector 118 may be processed as IR light (i.e., during the IR pulse width period 160). Thus, the pulse oximeter 100 may sample during the red pulse width period 158 and the IR pulse width period 160 to produce a digitized signal which contains information of light intensity during each pulse width period 158 or 160. Further, the pulse oximeter 100 may also sample during the dark periods 162 and 164 between the pulse width period periods 158 and 160 to filter out DC content such as ambient light.”
Leschinsky ‘810: see Para. 32 (interleaved red and IR emission with periods in-between having no emission so that ambient light can be measured). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792